—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 13, 1998, convicting him of burglary in the first degree (five counts), rape in the first degree (three counts), sodomy in the first degree (two counts), robbery in the first degree (two counts), and menacing in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement officials.
*358Ordered that the judgment is affirmed.
An effective waiver of Miranda rights may be made by an individual of subnormal intelligence, as long as it is established that he or she understood the immediate meaning of the warnings (see, Miranda v Arizona, 384 US 436; People v Williams, 62 NY2d 285, 289; People v Corona, 173 AD2d 484; People v Avilez, 121 AD2d 391). Contrary to the defendant’s contentions, the record supports the hearing court’s determination that his waiver of his Miranda rights was valid (see, People v Williams, supra; People v Esmail, 260 AD2d 396).
The defendant’s remaining contentions are meritless. Thompson, J. P., S. Miller, Florio and Schmidt, JJ., concur.